                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LYNETTE PANG, et al.,
                                                                                         Case No. 18-cv-01882-PJH
                                  8                      Plaintiffs,

                                  9             v.                                       ORDER GRANTING LEAVE TO FILE
                                                                                         AMENDED COMPLAINT AND
                                  10     SAMSUNG ELECTRONICS AMERICA,                    SETTING BRIEFING SCHEDULE
                                         INC.,
                                  11                                                     Re: Dkt. No. 46
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Pursuant to Federal Rule of Civil Procedure 15(a), this court’s prior order, and L.R.

                                  15   7-2, plaintiffs moved for leave to file a proposed Second Amended Complaint (the

                                  16   “SAC”). Defendant subsequently filed a notice of non-opposition to plaintiffs’ motion.

                                  17   Good cause appearing, the court GRANTS plaintiffs’ motion for leave to file the SAC.

                                  18   The proposed SAC, Dkt. 46-2, is deemed filed and served as of the date of this order.

                                  19         In addition, the court sets the following briefing schedule on defendant’s

                                  20   forthcoming motion to compel arbitration:

                                  21                 •    January 21, 2019: Deadline for Samsung to file its motion to compel

                                  22                      arbitration;

                                  23                 •    February 4, 2019: Deadline for plaintiffs to file any opposition to

                                  24                      Samsung’s motion to compel;

                                  25                 •    February 11, 2019: Deadline for Samsung to file any reply to plaintiffs’

                                  26                      opposition;

                                  27                 •    February 27, 2019, at 9:00 a.m.: Hearing on Samsung’s motion to

                                  28                      compel in Courtroom 3, on the 3rd floor of the Federal Building, 1301
                                  1                   Clay Street, Oakland, California.

                                  2          IT IS SO ORDERED.

                                  3    Dated: November 20, 2018

                                  4                                             __________________________________
                                                                                PHYLLIS J. HAMILTON
                                  5                                             United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 2
